AO 2453 (Rev. 02/] 8) Judgmem in a Criminal Case
Sheet l

UNITED STATES DisTRiCT COURT
District of Montana AMENDED

 

 

 

 

   

    

 

UNITED STATES OF AMERlCA § JUDGMENT IN A CRIMINAL CASE
v- )
Keith Duane Gustafson § Case Number: CR 18-76-BLG-SPW
) UsM Number: 17232-046
)
) Evan Arvanetes (appointed)
) Defenda.nt’s Attorney

THE DEFENDANT:

m pleaded guilty to count(s) 1 and 2

|:l pleaded nolo contendere to count(s)

which was accepted by the court.

l:l was found guilty on count(s)

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offeiise Offense Ended M
1Busc225231 ,. b Transportation of Chi|d" F"ornogra'phy: ' " l v in n z :;`11/30/2016 l -'l:---L _,
18uSC 2252Aa5B, b2 F’OSSeSSiOn Of Chi|d Pornography 10/2‘|/20‘|7 2

'l`he defendant is sentenced as provided in pages 2 through 8 of this judgment The sentence is imposed pursuant to

the Sentencing Reforni Act of 1984.

|:I The defendant has been found not guilty on count(s)

|:l Count(s) l:l is |:l are dismissed on the motion of the United States.

 

_ _ It is ordered that the defend_ant_must notify the United States attorney for this district within 30 da s of _any change of name, residence,
or mailing address until_all fines, restitution, costs, and special assessments imposed l_)y this judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

119/2019

 

Date of position of Judgment

 

AQ/.mz;,

re= 1 iF‘-\\.
JAN 1 5 Zl]lg

l'ct CO\.:‘I _ _
C|?:)r;irli'|c§c§l|§i|dmana l Susan P. Watters, Dlstrlct Judge

Signature of.ludge

 

Bi:lmgs Name and Titfe ofJuclge

1/15/2019

 

Date

AO 2453 (Rev. 02/18) Judgment in Criminal Case
Slieet 2 _ lmprisonment

.Iudgment_Page L of _8_

DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

121 months on each count, concurrent

g The court makes the following recommendations to the Bureau of Prisons:
The defendant be placed at a facility that offers residential sex offender treatment and that the defendant must participate in
that treatment

l:| The defendant is remanded to the custody of the United States Marshal.

l:| The defendant shall surrender to the United States Marshal for this district:

|:| at [] a.m. l:l p.m. on

 

|:| as notified by the United States Marshal.

M The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:l before 2 p.m. on

 

\`!l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Off`ice.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUT¥ UNl'l'ED STATES MARSHAL

AO 2453 (Rev. 02/18) Judgment in a Criminal Case
Shcet 3 - Supervised Relcase

Judgment_Page 3 of

ll

DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
Ten years on each count, concurrent

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)
4. |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)
5. lzl You must cooperate in the collection of DNA as directed by die probation officer. (check ifapplicable)
l:l You must comply with the requirements of the Sex Offender Registration and Notitication Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check grapplicable)

7, |:| You must participate in an approved program for domestic violence. (che¢k ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/18) Judgment in a Cn`miual Case

Shect 3A - Supervised Release

 

Judgment-Page 4 of 8

DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements iri your conduct and condition.

l.

s/-.J>

ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frarne.

Afrer initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
coiu't or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circurnstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that lie or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have iirll-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must riot knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation oliicer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overview of Probatian and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 24SB(Rev. 02/| 8) Judgment in a Criminal Casc
Sheet 3D _ Supervised Release

Judgrnent_Page _5_ of __5

DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit their person, and any property, residence, place of employment, vehic|e, papers, computers
(as denned in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, to which the
defendant has access, to a search at a reasonable time and a reasonable manner, with or without a warrant, by the United
States Probation Ofiice, or by any law enforcement officers upon the express direction of the United States Probation
Office, with reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant
Failure to submit to search may be grounds for revocation. The defendant shall warn any other occupants, adults, and
minors that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination

2. The defendant shall not be allowed to do the following without prior written approval of United States Probation:
knowingly reside in the home, residence, or be in the company of any child under the age of 18, with the exception of their
own children; go to or Ioiter within 100 yards of school yards, parks, playgrounds, arcades, or other places primarily used
by children under the age of 18.

3. The defendant may own or possess only one device approved by the United States Probation Office that has access to
on|ine services |f that device is not a phone, the defendant may also possess one mobile phone that has no online
capability or camera. The defendant shall notify the probation officer of the device(s) prior to initial use. The defendant
shall not own, possess, or use any additional devices without the prior written approval of the probation officer. The
defendant's approved devices shall be capable of being monitored and compatible with monitoring hardware, software, or
other technology approved by the probation office. The defendant shall allow the probation officer to make unannounced
examinations of all computer, hardware, and software, which may include the retrieval and copying of all data from
defendant’s computer. The defendant shall allow the probation officer to install software to restrict the defendant's
computer access or to monitor the defendant’s computer access. The defendant shall pay the cost of monitoring, as
directed by the United States Probation Ofiice. The defendant shall not use any computer device to access sexually
explicit materials as defined in these conditions nor to contact minors or gather information about a minor. The defendant
shall not possess encryption or steganography software. The defendant shall provide records of all passwords. |ntemet
service, and user identifications (both past and present) to the probation ofncer and immediately report changes. The
defendant shall sign releases to allow the probation officer to access phone, wireless, |nternet, and utility records.

4. The defendant shall submit to not more than six polygraph examinations per year as directed by United States Probation
to assist in treatment, planning, and case monitoring. The defendant maintains the Fifth Amendment rights during
polygraph examinations and may refuse to answer any incriminating questions. The defendant is to pay all or part of the
cost of the examinations as directed by United States Probation Office.

5. The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined
in 18 U.S.C. § 2256(2)(A), if the materia|s, taken as a who|e, are primarily designed to arouse sexual desire, unless
otherwise approved by the supervising probation officer in conjunction with defendant's sex offender treatment provider.
This condition applies to written stories, visua|, auditory, telephonic, or electronic media, computer programs or services,
and any visual depiction as defined in 18 U.S.C. § 2256(5). The defendant shall not knowingly patronize any place where
sexually explicit material or entertainment is the primary item of sale, such as adult bookstores, clubs, or |ntemet sites,
unless otherwise approved by the supervising probation officer in conjunction with defendant's sex offender treatment
provider. The defendant shall not utilize 900 or adult telephone numbers or any other sex-related numbers, or on-line chat
rooms that are devoted to the discussion or exchange of sexually explicit materials as defined above.

6. The defendant shall not possess camera phones or electronic devices that could be used for covert photography without
the prior written approval of the United States Probation Office.

7. The defendant shall have no contact with victim(s) in the instant offense.
8. The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a

program designated by, and until released by, the United States Probation Ofiice. The defendant is to pay all or part of the
costs of treatment as directed by United States Probation Office.

AO 2453 (Rev. 02/18) .ludgment in a Crirninal Case
Sheet 4D ~ Probation

Judgmeot_Page § of 3

DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW

it

SPECIAL CONDITIONS OF SUPERVISION

9. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sale,

10. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

11. Al| employment must be approved in advance in writing by the United States Probation Oftice. The defendant shall
consent to third-party disclosure to any employer or potential employer.

12. The defendant shall pay restitution in the amount of $3,000. The defendant is to make payments at a rate of $65 per
month, or as otherwise directed by the United States Probation Ofiice. Payments shall be made to the Clerk, United States
District Court, James F. Battin United States Courthouse, 2601 2nd Avenue North, Bi||ings, Montana 59101, and shall be
disbursed to: Deborah Bianco, 14535 Be||evue-Redmond Road, Suite 201, Be||evue, WA 98007.

AO 245B (Rev. 02/'18) .ludgment in a Criminal Case
Sheet 5 j Criminal Monetary Penalties

 

Judgmcnt j Page 7 of ___r§_____

 

DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00 $ 10,000.00 $ $ 3,000.00
|:l Tlie determination of restitution is deferred until . An Amended .ludgment iii a Cri'mi`nai' Case (AO 245(,) will be entered

after such determination
Z| The defendant must make restitution (including corruriunity restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately)progortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column below However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Nariie of Pavee Total Loss** Restitution Ordered Priority or Percentage
Deborah A. Bianco, in trust for Maur_een _ " ` ~_ ': l l -_ " 153,00'0.00 4

 

 

 

TOTALS $ 0.00 3 3,000.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
\:l the interest requirement is waived for the |:] fine |:l restitution

|:] the interest requirement for the |:] fine i:| restitution is modified as follows:

* Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters lOQA, llO, l lOA, and l 13A of Title 18 for offenses committed on or
after Septeinber 13, 1994, but before April 23, 1996.

AO 2458 (Rev. 02/18) .ludgment in a Criminal Case
Sheet 6 _ Schedule of Payments

.ludgment _ Page _8__ of
DEFENDANT: Keith Duane Gustafson
CASE NUMBER: CR 18-76-BLG-SPW

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of $ 200-00 due immediately, balance due

|:| not later than ,or
m in accordance with [:| C, |:| D, |:] E,or M Fbelow; or

B l:l Payment to begin immediately (may be combined with |] C, l:l D, or l:l F below); or

C l:l Payment in equal (e.g.l weekly, monrhly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D l:l Payment in equal (e.g., weekly, monrhly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 ar 60 days) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release &om
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,
and payment shall be through the Bureau of Prisons’ inmate Financia| Responsibility Program. Criminal monetary
payments shall be made to the Clerk, United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave North, Ste 1200, Bi||ings, MT 59101.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
the per_iod of imprisonment, All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

[l The defendant shall pay the cost of prosecution

l:|

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

fayments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

